IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



CHRISTOPHER M. WARNER, and                        NO. 73118-1-1
PATRICIA ANN MURRAY, Individually
                                                                                      -T(
and on behalf of their Marital
Community,
                      Appellants,
                                                  DIVISION ONE
                v.



SWEDISH HEALTH SERVICES d/b/a/
SWEDISH MEDICAL CENTER/FIRST
HILL and SWEDISH ORTHOPEDIC
INSTITUTE,

                      Respondents,

                and
                                                  UNPUBLISHED OPINION
PROLIANCE SURGEONS, INC., P.S.,
d/b/a ORTHOPEDIC PHYSICIAN
ASSOCIATES; ALEXIS FALICOV, M.D.,
Ph.D.; and JUSTIN L ESTERBERG,
M.D.,
                      Defendants.                 FILED: February 1,2016



        Lau, J. — In this corporate negligence case, Christopher Warner sued Swedish

Health Services claiming personal injuries related to its alleged failure to establish a

neuromonitoring credentialing process and related policies and procedures governing

remote neuromonitoring at the time of his spinal surgery. The trial court dismissed the

corporate negligence claim on Swedish's summary judgment motion, reasoning that his

medical experts failed to establish the applicable standard of care.
No. 73118-1-1/2



       This court reviews summary judgment orders de novo, considering the evidence

and all reasonable inferences therefrom in the light most favorable to the nonmoving

party—in this case Warner. Keck v. Collins. 184 Wn.2d 358, 370, 357 P.3d 1080

(2015). Summary judgment is appropriate only when no genuine issue exists as to any

material fact and the moving party is entitled to judgment as a matter of law. CR 56(c);

Keck. 184 Wn.2d at 370. An issue of material fact is genuine if the evidence is sufficient

for a reasonable jury to return a verdict for the nonmoving party. Keck. 184 Wn.2d at

370.


       At oral argument before this court, Swedish properly conceded that Warner's

expert witness declarations and deposition testimony from Dr. Ney and Dr. Tarlov were

sufficient to create a genuine issue of material fact.1 We agree. Our review of the

record shows Warner submitted sufficient expert witness evidence to overcome

summary judgment. We reverse the trial court's order granting summary judgment of

dismissal and remand for proceedings consistent with this opinion.




WE CONCUR:
                                                       iWh
^       ^f^

       1 At oral argument, Swedish stated that Keck v. Collins, "eroded and in fact
lowered the threshold such that Mr. Warner's expert declarations would probably pass
muster on the summary judgment standard when viewed in the light most favorable to
Mr. Warner." Wash. Court of Appeals oral argument, Warner v. Swedish Health
Services, etal.. No. 73118-1-1 (Jan. 7, 2016), at 10 min., 1 sec. (on file with court).


                                         -2-